In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00380-CR


                       ROBERT DALE KNOOP, JR., APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 31st District Court
                                  Hemphill County, Texas
               Trial Court No. 2506, Honorable Steven Ray Emmert, Presiding

                                   October 21, 2014

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       Appellant, Robert Dale Knoop, Jr., pled guilty to and was convicted of the offense

of driving while intoxicated.    On January 24, 2002, appellant was sentenced to

incarceration in the Texas Department of Criminal Justice, Institutional Division, for a

period of fifteen years, and a $500 fine. Appellant timely filed a notice of appeal of this

conviction and was appointed counsel.        After appointed counsel filed a motion to

withdraw supported by an Anders brief, see Anders v. California, 386 U.S. 738, 744-45,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), this Court independently examined the record
and, agreeing with counsel’s assessment that there were no arguable grounds that

might support the appeal, granted counsel’s motion to withdraw and affirmed the trial

court’s judgment. See Knoop v. State, No. 07-02-00199-CR, 2002 Tex. App. LEXIS

8037, at *2 (Tex. App.—Amarillo Nov. 8, 2002, pet. ref’d).        Following refusal of

appellant’s petition for discretionary review by the Texas Court of Criminal Appeals,

mandate was issued on May 7, 2003. This Court’s plenary power expired 60 days after

judgment. TEX. R. APP. P. 19.1(a).


      On October 13, 2014, appellant filed a notice of appeal referencing the above-

identified trial court cause number. However, because this Court issued mandate in the

appeal from that cause more than eleven years ago, this Court does not have

jurisdiction over appellant’s attempted appeal. Because this Court is without plenary

power over this appeal, no further action may be taken by this Court in this proceeding

and the appeal is hereby dismissed.




                                               Per Curiam


Do not publish.




                                           2